UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-4041



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


HECTOR MANUEL JIMENEZ-HERNANDEZ, a/k/a Hector Jimenez, a/k/a
Juan Morales-Ramirez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. James C. Dever, III,
District Judge. (4:07-cr-00032-D-1)


Submitted:   October 16, 2008             Decided:   October 30, 2008


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hector Manuel Jimenez-Hernandez pled guilty without a

plea agreement to unlawful reentry into the United States by a

deported alien, in violation of 8 U.S.C. § 1326(a) and (b)(2)

(2000),   and    was   sentenced    to       fifty-seven   months     in    prison.

Jimenez-Hernandez timely appealed. Finding no reversible error, we

affirm.

           After United States v. Booker, 543 U.S. 220 (2005), a

district court is no longer bound by the range prescribed by the

sentencing      guidelines.        However,       in    imposing     a     sentence

post-Booker, courts still must calculate the applicable guidelines

range after making the appropriate findings of fact and considering

the range in conjunction with other relevant factors under the

guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2008).

Gall v. United States, 128 S. Ct. 586, 596 (2007).                 The court must

give both parties “an opportunity to argue for whatever sentence

they deem appropriate,” and the district judge “may not presume

that the Guidelines range is reasonable.”              Gall, 128 S. Ct. at 596-

97.   Instead, the court must make an “individualized assessment

based on the facts presented.”       Id. at 597.        This court will affirm

a post-Booker sentence if it “is within the statutorily prescribed

range and is reasonable.” Id. at 433 (internal quotation marks and

citation omitted).        “[A] sentence within the proper advisory

Guidelines range is presumptively reasonable.”                United States v.


                                         2
Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see Rita v. United

States, 127 S. Ct. 2456, 2462, 2465 (2007) (permitting appellate

courts to afford a presumption of reasonableness to a within-

Guidelines sentence).

             On appeal, Jimenez-Hernandez argues that the sixteen-

level enhancement pursuant to U.S. Sentencing Guidelines Manual

§ 2L1.2(b)(1)(A)(ii) (2007) for his prior felony drug offense in

1994   is    excessive,   overstates   the    magnitude   of   his   criminal

history, and results in an unreasonably severe sentence.             He does

not, however, contest the court’s calculation of the guidelines

range or assert any other procedural error.               Specifically, he

contends that this enhancement “was enacted by the Sentencing

Commission with little deliberation or empirical justification,”

and thus, it is not entitled to the same deference as the other

guidelines.      Moreover, he posits that by double-counting his

criminal history and distorting both the severity of the offense

and the potential for recidivism, the enhancement undermines the

purposes of § 3553(a).

             We find that Jiminez-Hernandez has not overcome the

presumptive reasonableness of his sentence within the guidelines

range.      His appeal amounts to a policy attack on the applicable

guidelines enhancement provision.          A sentence may be substantively

unreasonable if the court misapplies the guidelines or “rejects

policies articulated by Congress or the Sentencing Commission.”


                                       3
United States v. Moreland, 437 F.3d 424, 433 (4th Cir. 2006).

Here, Jiminez-Hernandez argues that his sentence is unreasonable

because the district court failed to reject an enhancement adopted

by the Sentencing Commission.       The district court considered the

§ 3553(a) factors and concluded that the advisory guideline range

was properly calculated and a sentence within that range was

appropriate.     We therefore find that Jiminez-Hernandez has not

overcome   the   presumption   of   reasonableness   afforded   sentences

imposed within the guidelines range.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     4